United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-2488
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                                Darryl Tucker

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                        Submitted: February 25, 2019
                         Filed: February 28, 2019
                               [Unpublished]
                              ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Darryl Tucker appeals the district court’s1 order committing him to the custody
of the Attorney General for hospitalization after finding that he was suffering from
a mental disease or defect such that his release would create a substantial risk of
bodily injury to another person or serious damage to the property of another. See 18
U.S.C. § 4246.

       Upon reviewing for clear error the factual determinations underlying the
district court’s commitment decision, we affirm. See United States v. Williams, 299
F.3d 673, 676-78 (8th Cir. 2002) (standard of review). The commitment order is
supported by medical opinions set forth in reports prepared by mental health
professionals where Tucker is presently confined for treatment, and by defense
counsel’s independent psychological examiner. The reports noted that Tucker suffers
from a mental illness which causes him to pose a danger to others, has difficulty
controlling the symptoms of that illness even within a monitored prison environment,
lacks insight into his medical condition, and likely would not adhere to treatment if
released. See United States v. Ecker, 30 F.3d 966, 970 (8th Cir. 1994) (factors in
determining potential dangerousness). We note that the Attorney General is under
a continuing obligation to exert reasonable efforts to place Tucker in a suitable state
facility, and that his custodians must prepare annual reports concerning his mental
condition and the need for continued commitment. See 18 U.S.C. §§ 4246(d) and
4247(e)(1)(B).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-